C. Allen, J.
It has beeri held in several cases that the only mode of .contesting the validity of a discharge granted under the United States bankruptcy act (U. S. St. of March 2, 1867,) is in the mode provided in § 34, by application made within two years in the United States District Court. Way v. Howe, 108 Mass. 502. Black v. Blazo, 117 Mass. 17. Kempton v. Saunders, 130 Mass. 236. The plaintiff seeks to distinguish the present case from the above, on the ground that the present plaintiff did not know of the granting of the discharge, or of the institution of the proceedings in bankruptcy, till after it was too late to make such application in the United States District Court; and that the defendant, having fraudulently omitted to insert the plaintiff’s name in his schedule of creditors, is estopped to rely on the discharge. But we are of opinion that this distinction will not avail. It was the intention of the bankruptcy act that the granting and the validity of a discharge to the bankrupt should be determined only in the United States courts. In addition to all the personal notices which are to be given, notices by publication in such newspapers as the court may order must be given of the issuing of the warrant, of the appointment of the assignee, and of the application for a discharge. U. S. Rev. Sts. §§ 5019, 5054, 5109. This, in contemplation of the statute, is deemed sufficient for *393the protection of creditors, and vests jurisdiction in the court to determine the question of the granting of the discharge. A discharge granted after such notice is duly granted, and is effectual to release the bankrupt from all claims which were provable against his estate, with certain exceptions not now material; subject, however, to revision upon the application of a creditor within two years. The “language of § 34, (U. S. Rev. Sts. § 5119,) as to the effect of a discharge, is broad and sweeping. The creditor is bound by the public notice given, in the same way as is a debtor of the bankrupt who has been fraudulently induced to pay his debt to the latter, after publication of the notice of the issuing of the warrant. Stevens v. Mechanics’ Savings Bank, 101 Mass. 109. To hold that the defendant is es-topped from setting up his discharge against the plaintiff would be equivalent to importing an exception into the statute, not contemplated by its provisions. Exceptions overruled.